In an action to recover damages for breach of contract and professional malpractice, the defendant Shanholt, Marnioff, Fleiss & Co. appeals from so much of an order of the Supreme Court, Queens County (Milano, J.), dated February 14, 2001, as denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff alleged that the appellant accounting firm of Shanholt, Marnioff, Fleiss & Co. conducted an audit which failed to account for late charges on a mortgage which eventually accrued a liability in excess of $1,000,000.
The Supreme Court correctly denied the appellant’s motion for summary judgment, finding issues of fact as to whether the appellant departed from accepted standards of practice and whether any such departure was a proximate cause of the plaintiff’s injury (see, Burke v Repetti & Co., 255 AD2d 483; Zuckerman v City of New York, 49 NY2d 557). O’Brien, J. P., Florio, Schmidt and Smith, JJ., concur.